SCARING 6 CARMAN PLLC
ATTORNEYS AT LAW

SUITE 501
666 OLD COUNTRY ROAD
STEPHEN P. SCARING, PC. GARDEN CITY, N. Y. 11530-2004 sscaring@scaringlaw.com
SUSAN SCARING CARMAN i
(516) 683-8500 scarman@scaringlaw.com

MATTHEW W. BRISSENDEN
OF COUNSEL FAX
(516) 683-8410

June 21, 2021

BY ECF

Hon. Joanna Seybert

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Itzhak Hershko
16-CR-573

Dear Judge Seybert:

My office represents Itzhak Hershko, the defendant in the above-referenced matter. Mr.
Hershko is scheduled for sentencing and a Fatico hearing tomorrow, June 22, 2021. AUSA
Christopher Caffarone is currently on trial, and both the Government and defense require more
time to prepare for the upcoming proceeding. We have discussed this matter by email with your
Courtroom Deputy, Eric Russo. Mr. Russo has advised that, due to the Court’s schedule, the
matter cannot be rescheduled until September.

I am scheduled to begin a trial on September 13. Accordingly, I would respectfully
request that the Court adjourn the Hershko matter without appearance until the first week in

September.

Thank you.

Respectfully submitted,

STEPHEN P. SCARING

ce: Christopher Caffarone (by ECF)
SPS/cn
